Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.906 CERT CERTIFICATIONS PURSUANT TO SECTION 906 CERTIFICATION R. Jay Gerken , Chief Executive Officer, and Frances M. Guggino, Chief Financial Officer of Legg Mason Partners Premium Money Market Trust  Citi Premium Liquid Reserves (the Registrant), each certify to the best of his knowledge that: 1. The Registrants periodic report on Form N-CSR for the period ended February 28, 2009 (the Form N-CSR) fully complies with the requirements of section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Chief Executive Officer Chief Financial Officer Legg Mason Partners Legg Mason Partners Premium Money Market Trust Premium Money Market Trust Citi Premium Liquid Reserves Citi Premium Liquid Reserves /s/ R. Jay Gerken /s/ Frances M. Guggino R. Jay Gerken Frances M. Guggino Date: May 5, 2009 Date: May 5, 2009 This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. § 1350 and is not being filed as part of the Form N-CSR with the Commission.
